Citation Nr: 0615889	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-41 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from September 1950 to July 
1954.

This claim comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied a claim for service connection 
for tuberculosis.  In May 2006, a Travel Board hearing was 
held.  The transcript of that hearing is of record.

In May 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket, in accordance with 
38 C.F.R. § 20.900(c).


FINDING OF FACT

The appellant does not currently have pulmonary tuberculosis.


CONCLUSION OF LAW

Entitlement to service connection for pulmonary tuberculosis 
is not established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2005).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.

The record reflects that the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire VA to obtain evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
August 2, 2004.  In this letter, the RO specifically informed 
the appellant of the current status of his claim and of the 
evidence already of record in support of that claim.  He was 
also specifically asked to submit any pertinent evidence in 
his possession that had not been previously considered.  The 
request was repeated at the May 2006 hearing and the 
appellant indicated that all pertinent evidence had been 
submitted.  The Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the appellant was provided with 
additional notice about the type of evidence necessary to 
establish a disability rating and an effective date for the 
benefit sought on appeal.  See, e.g., the letter addressed to 
the appellant by the RO dated March 31, 2006.  Moreover, the 
questions of disability rating and effective date are moot in 
view of the Board's current determination that service 
connection is not warranted.  At the May 2006 hearing, the 
appellant testified that he had no additional information or 
evidence to give to VA to substantiate his claim at that 
time.  Moreover, VA requested and reviewed the results of the 
appellant's service medical records in support of his claim.  
Neither the appellant nor his representative has identified 
additional evidence relevant to this claim, and the Board is 
unaware of any other outstanding evidence or information.  
The Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in September 2004, after the initial 
VCAA letter was issued in August 2004.  Subsequently, 
additional notification and additional evidentiary 
development were accomplished in accordance with the VCAA.  
The claim was thereafter last adjudicated in March 2006, 
after the last VCAA letter was issued in March 2006.  The 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the 
VCAA, the implementing regulations, and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served ninety days or more during a period of 
war and active tuberculosis becomes manifest to a degree of 
10 percent or more within three years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a)(2), 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The appellant's service medical records do not show any 
evidence of tuberculosis, whether active or inactive.  
Numerous chest x-rays performed while the appellant was in 
service and upon his separation were all negative for 
tuberculosis.  The appellant testified that he has never been 
treated for tuberculosis.  He also testified that he tested 
positive for tuberculosis in the 1980's when he was tested 
prior to obtaining teaching certification.  Those records 
have since been destroyed, as per the appellant, and he has 
submitted no other medical records demonstrating the presence 
of tuberculosis or any sign of active symptomatology.  

In his September 2004 statement, the appellant claimed that 
he tested positive for tuberculosis in service, but that it 
was inactive and he received no treatment.  Service medical 
records do not reflect this incident.  He also testified at 
the hearing that he was not experiencing active tuberculosis 
or any symptoms related to tuberculosis at that time, that he 
had never received treatment for tuberculosis, and that he 
had filed his service connection claim in the event his 
tuberculosis later became active due to a combination of non-
service-connected illnesses.  There must be evidence of a 
current disability in order to support a claim for service 
connection.  Further, there is no medical evidence in the 
record demonstrating that the appellant has ever contracted 
active tuberculosis, either while he was in service or during 
the three years post-service needed to qualify for the legal 
presumption set forth at 38 C.F.R. § 3.307 and 3.309.  
Without that evidence, which the appellant has repeatedly 
been asked to provide, a grant of service connection for 
pulmonary tuberculosis is not warranted.


ORDER

Service connection for pulmonary tuberculosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


